Case 1:18-cr-00141-JGK Document 46 Filed 09/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
18-cr-0141 (JGK)
- against -
ORDER

 

RICO GONZALEZ,

Defendant.

 

JOHN G. KOELTL, United States District Judge:

As discussed at the conference held today, a conference is
scheduled for 11:00 a.m. on December 10, 2021. The parties may
access the conference using the following dial-in:

(888) 363-4749, with access code 8140049,

SO ORDERED.

Dated: September 9, 2021 1, eles
New York, New York

 

a John G. Koeltl
Shitea States District Judge

 
